Citation Nr: 0029381	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left ankle disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for mild rotoscoliosis of the lumbosacral spine with 
residual pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1992 to January 
1998.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a September 1998 rating decision, 
the RO, in pertinent part, granted service connection for 
fractured left ankle, status post operative open reduction 
and internal fixation, and assigned a 10 percent evaluation 
for that disability, effective in January 1998.  The RO also 
granted service connection for mild rotoscoliosis of the 
lumbar spine with residual pain, and assigned a 10 percent 
evaluation for that disability, effective in January 1998.  
By a January 1999 rating decision, the RO denied service 
connection for bilateral hearing loss.  The veteran submitted 
a timely substantive appeal of the 1998 rating decision at 
issue in June 1999, and, in September 1999, the veteran 
submitted a timely substantive appeal as to the January 1999 
rating decision at issue.  

The claim of entitlement to an initial evaluation in excess 
of 10 percent for lumbosacral spine disability is addressed 
in the REMAND appended to this decision.  


FINDINGS OF FACT

1.  The veteran does not have a disability due to impaired 
hearing in either ear as defined by VA regulations for 
purposes of veterans' benefits.

2.  The veteran's service-connected left ankle disability is 
manifested by limitation of motion of the left ankle to about 
half of the normal range, stiffness, pain on motion, 
enlargement of the joint, and by multiple abnormalities on 
radiologic examination.  



CONCLUSIONS OF LAW

1.  The veteran did not incur hearing loss disability in 
service, as defined for purposes of veterans' benefits.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.385 (2000).

2.  The criteria for an initial 20 percent disability 
evaluation, but no more, for the residuals of a left ankle 
fracture, status post operative open reduction and internal 
fixation, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred bilateral hearing loss 
in service.  The veteran also contends that his left ankle 
disability is much more severe than the 10 percent disability 
evaluation currently assigned reflects.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
a veteran's active service, or may be granted for certain 
diseases defined as chronic and manifested, generally to a 
degree of 10 percent or more, within a specified presumptive 
period after separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1153 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


1.  Claim for Service Connection for Bilateral Hearing Loss

Impaired hearing will be considered a disability when at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is at least 40 decibels, when 
the thresholds for at least three of these frequencies are 26 
decibels or greater, or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385 (2000). 

Service medical records reflect that, on induction audiology 
examination in May 1992, the veteran's auditory thresholds, 
from 500 Hz to 4000 Hz, were 10 or below at each level 
tested, in both ears.  An audiogram conducted in December 
1997 disclosed the following auditory thresholds in the left 
ear: 40 decibels at 500 Hz, 80 decibels at 1000 Hz, 45 
decibels at 2000 Hz, 75 decibels at 3000 Hz, and 75 decibels 
at 4000 Hz.  Auditory thresholds in the right ear were: 35 
decibels at 500 Hz, 30 decibels at 1000 Hz, 40 decibels at 
2000 Hz, 30 decibels at 3000 Hz, and 50 decibels at 4000 Hz.  
A December 1997 medical history prepared by a health care 
provider reflected that the vet complained of decreased 
hearing, and the hearing examination disclosed significant 
deficits bilaterally.  

On VA audiologic examination conducted in October 1998, the 
veteran's auditory thresholds at each of the tested levels, 
from 500 Hz to 4000 Hz, were below 26 in the right ear.  The 
veteran's left ear auditory thresholds were 20 decibels at 
500 Hz, 25 decibels at 1000 Hz, 30 decibels at 2000 Hz, 20 
decibels at 3000 Hz, and 30 decibels at 4000 Hz, for a pure-
tone average of 26 in the left ear.  Speech recognition, 
using the Maryland CNC scale, was 94 percent in each ear.  
The VA examiner also noted that the veteran had mild high-
frequency sensorineural hearing loss in both ears.

Looking at the evidence as a whole, the Board notes that the 
October 1998 VA audiology examination shows that the veteran 
did not have any auditory threshold above 40 decibels at any 
frequency in either ear.  While the veteran did have two 
auditory thresholds greater than 26 decibels in the left ear, 
the thresholds at the other two frequencies which are 
evaluated in determining whether hearing loss is present for 
VA purposes were under 26 decibels.  The evidence establishes 
that the veteran's hearing is not at the same levels it was 
when he entered service.  However, his current audiogram does 
not demonstrate that he has a hearing loss disability for VA 
purposes, as he has no auditory threshold above 40 decibels, 
he does not have three thresholds above 26 decibels in either 
ear, and his speech recognition scores are not below 94 
percent.

As noted above, the regulation governing the definition of 
impaired hearing for purposes of veterans' disability 
purposes excludes evaluation at any other frequencies from 
the determination of disability for VA purposes.  While the 
medical evidence establishes that the veteran has a mild 
"high-frequency" hearing loss, that diagnosable hearing 
acuity deficit is not defined as a hearing loss disability 
for VA purposes.  The evidence does not establish that the 
veteran currently has a hearing loss disability in either ear 
in the frequencies tested for VA benefits purposes.  The 
claim of entitlement to service connection for hearing loss 
must be denied at this time, as the preponderance of the 
evidence is against the claim.  The Board notes that, if the 
veteran's auditory thresholds change, he may submit new and 
material evidence to reopen this claim.  As the veteran does 
not have a current hearing disability under VA regulations, 
service connection for a hearing loss may not be granted at 
this time.


2.  Claim for Increased Initial Evaluation, Left Ankle

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluation is based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 125 
(1999).  

The veteran's service medical records reflect that he 
sustained a fracture of the left ankle in service, together 
with soft tissue injury, including a fractured ligament.  The 
fracture required surgical intervention and metallic 
fixation.  The veteran later had complications thought to be 
due to the internal fixation hardware, and a second surgical 
procedure was performed on the left ankle to remove that 
hardware.  Radiologic examination of the left ankle in August 
1997 by magnetic resonance imaging (MRI) disclosed numerous 
post-traumatic and post-surgical changes in the left ankle 
joint.

On VA examination conducted in August 1998, the veteran 
reported that his left ankle was shattered in several places 
and required surgery.  There were scars on the left medial 
ankle.  These were well healed.  The Board notes that the 
report of the range of motion findings appears to have a 
transcription error in that a "zero" appears to have been 
added to each number instead of a degree symbol.  Thus, the 
Board, as did the RO, will report those findings without the 
added zero.  A normal range of ankle dorsiflexion for VA 
rating purposes is considered to be from 0 to 20 degrees, and 
for plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2000).  Range of motion of the left ankle was 
described as 11 degrees of passive dorsiflexion and 10 
degrees of active dorsiflexion, compared to active and 
passive dorsiflexion of 20 degrees in the right ankle.  
Plantar flexion was to 22 degrees on passive motion and 20 
degrees on active motion, with complaints of pain, compared 
to 30 degrees of plantar flexion in the right ankle.  Left 
ankle inversion and eversion were to 5 degrees, equal to the 
motion in the right ankle.  The left ankle measured 12 inches 
in circumference compared to a circumference of 11 inches in 
the right ankle.  The toes of the left foot were purplish 
when the left foot was dependent.  The veteran complained 
that the left ankle was stiff at all times.  August 1998 VA 
radiology examination of the left ankle disclosed 
calcifications in the interosseous septum inferiorly, 
calcifications in relation the medial malleolus, and 
prominent soft tissues suggesting a past soft tissue injury.  
The examiner concluded that the veteran was status post open 
reduction, internal fixation for fractured left ankle.  

The veteran's left ankle disability is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5271.  That diagnostic code provides that a 10 percent 
evaluation is warranted for moderate limitation of motion of 
the ankle and a 20 percent evaluation, the maximum allowable, 
is warranted for marked limitation of motion of the ankle.  
As noted above, normal range of motion for the ankle is from 
0 degrees to 20 degrees dorsiflexion and from 0 to 45 degrees 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2000).  

The evidence discloses that the veteran has about half as 
much range of motion in the disabled left ankle as he has in 
the unaffected right ankle.  As such, the Board agrees that 
the veteran's range of motion of the left ankle is moderately 
limited, so as to meet the criteria for a 10 percent 
evaluation under DC 5271.  However, the Board notes that the 
evidence also establishes that the veteran's remaining range 
of motion in the left ankle is painful.  Moreover, several 
post-traumatic and post-surgical changes, including 
calcifications, are disclosed on the radiologic examinations.  
This objective pathology is consistent with the veteran's 
complaint that his left ankle is always stiff.  In addition 
to the pathology of the bones, there are also objective 
findings of soft tissue changes, swelling, and circulatory 
impairment.  The veteran's overall left ankle disability, 
including consideration of pain on motion, circulatory 
changes, and stiffness, is equivalent to a marked limitation 
of motion, so as to warrant a 20 percent evaluation under DC 
5271.
 
The Board has considered whether the veteran is entitled to 
an initial evaluation in excess of 20 percent for left ankle 
disability.  A 20 percent evaluation is the maximum schedular 
evaluation available under DC 5271.  Therefore the Board has 
considered whether an increased evaluation is available under 
any other diagnostic code.  There is no evidence that the 
veteran has ankylosis, malunion of the os calcis or 
astragalus, or astragalectomy, of the left ankle, so DCs 
5270, 5272, 5273, or 5274 are not applicable.  

As the 20 percent evaluation granted by the Board in this 
decision includes consideration of pain and of post-traumatic 
changes in the joint, a separate compensable evaluation for 
post-traumatic arthritis under 38 C.F.R. § 4.59 or for 
arthritis under DC 5003 or 5010 is not applicable.  38 C.F.R. 
§§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98 (1998); VAOPGCPREC 23-97 (1997).

There is no diagnosis of any ankle or foot disorder which 
might allow an evaluation in excess of 20 percent.  In short, 
there is no basis for an initial evaluation in excess of 20 
percent for the veteran's residuals of a fracture of the left 
ankle, status post operative.  The preponderance of the 
evidence is therefore against the veteran's claim for a 
higher benefit.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to an initial 20 percent evaluation for the 
residuals of a left ankle fracture, status post operative 
open reduction and internal fixation, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

The veteran contends that the August 1998 VA examination did 
not include a complete evaluation of all back disability 
incurred in service.  The veteran's service medical records 
include the report of a June 1997 examination of the lumbar 
spine by magnetic resonance imaging (MRI) which discloses 
that there were central disc protrusions at L2-3 and L3-4, a 
left-sided herniating nucleus pulposus at L4-5 and L5-S1, 
with the herniated nucleus pulposus at L5-S1 abutting the 
thecal sac.  However, the Board notes that the examiner did 
not address these in-service findings and did not comment on 
the degree of impairment in terms of the rating schedule as 
it relates to the veteran's disc disease.  

The Board notes that the evidence of record, particularly the 
August 1998 VA examination report, does not provide the 
medical information necessary for the Board to render 
findings of medical fact regarding the degree of disability 
resulting from the veteran's service-connected low back 
disorder and specifically, his disc disease.  The examiner 
reported sparse findings concerning the severity of the disc 
disease on examination.  Therefore, on remand the veteran 
should be afforded appropriate VA examinations to identify 
and assess the severity of all residuals of his service-
connected disabilities.  See 38 C.F.R. § 4.1 (2000) 
(examinations must emphasize "the limitation of activity 
imposed by the disabling condition"); 38 C.F.R. § 4.2 (2000) 
("if the [examination] report does not contain sufficient 
detail, it is incumbent on the rating board to return the 
report as inadequate for rating purposes"); 38 C.F.R. § 4.10 
(2000) (examiner must give "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.

Moreover, because the severity of the veteran's service-
connected low back disorder is evaluated in part by reference 
to limitation of motion, consideration must be given to the 
criteria discussed in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and VA is required to obtain adequate and competent 
evidence that will permit an informed assessment of whether 
greater limitation of motion or additional functional loss is 
likely to arise on use or during flare-ups.  Therefore, 
further development is required in this regard.  See also 38 
C.F.R. § 4.40 and § 4.45 (2000).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ask the veteran to 
identify all providers who have treatment 
him for any lumbar disorder since 
service, and ensure that any and all 
identified post-service records of 
treatment for any and all lumbar spine 
complaints, including VA or private 
clinical records, are associated with the 
claims file, after obtaining necessary 
information and authorization from the 
veteran.

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the current 
nature and severity of the veteran's 
service-connected lumbar spine 
disability.  All necessary tests or 
examinations should be completed.  The 
claims file, including service medical 
records, should be made available to the 
examiner(s) prior to the examination.  
The range of motion of the veteran's back 
should be stated.  A detailed 
neurological examination should be 
conducted.  In addition to noting the 
range of motion for the lower back, the 
examiner(s) should indicate whether there 
is any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
lower back due to any of the following: 
(1) pain on use, including flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner(s) 
should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  In 
addition, the examiner(s) should 
specifically comment as to whether the 
veteran has intervertebral disc syndrome 
that is moderate with recurring attacks, 
severe with recurring attacks and 
intermittent relief, or pronounced, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of a 
diseased disc with intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).  The examiner(s) should 
state what disorders of the back are 
present, and should state which disorders 
were or were not incurred in or as a 
result of service.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO should readjudicate the claim 
for an initial evaluation in excess of 10 
percent for lumbar disability, in light 
of all pertinent evidence, to include the 
service medical records and the medical 
evidence obtained on additional 
development. 

5.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case, and provide an opportunity 
for the veteran and his representative to 
respond before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 8 -


